                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

RONALD HILTS                                         CIVIL ACTION NO. 6:18-cv-00138

VERSUS                                               JUDGE ROBERT G. JAMES

COMMISSIONER OF                                      MAGISTRATE JUDGE HANNA
SOCIAL SECURITY

                                         JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

noting the absence of any objections, this Court concludes that the Magistrate

Judge’s report and recommendation is correct and adopts the findings and

conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the

report and recommendation, the Commissioner’s decision is REVERSED and

REMANDED to the Commissioner pursuant to the fourth sentence of 42 U.S.C. §

405(g).1 More particularly, the Commissioner is instructed to obtain one or more

reports regarding the impact of the claimant’s conditions upon his ability to work,

either from treating physicians or from consultative physicians, before again



1
        A fourth sentence remand constitutes a final judgment that triggers the filing period for an
EAJA fee application. Shalala v. Schaeffer, 509 U.S. 292 (1993); Freeman v. Shalala, 2 F.3d 552,
553 (5th Cir. 1993).
evaluating the severity of the claimant’s conditions and his residual functional

capacity.

      SIGNED this 6th day of February, 2019.
